Citation Nr: 0214023	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  94-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to April 17, 2002.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied a TDIU.  

This case was the subject of a Board hearing in November 
2000, and a Board remand dated in January 2001.  In 
developing and adjudicating this matter pursuant the Board's 
remand, the RO granted the benefits sought on appeal in part, 
to the extent a TDIU was granted from April 17, 2002.  In a 
letter from the veteran to the RO received in August 2002, 
the veteran indicated that the only issue remaining on appeal 
was that of a TDIU prior to April 17, 20002.  Therefore, the 
only issue remaining on appeal is entitlement to a TDIU prior 
to April 17, 2002, as listed on the title page of this 
decision.


FINDINGS OF FACT

1.  For the period from May 6, 1991, forward, the veteran's 
combined ratings are 70 percent due to service-connected 
disabilities and are in excess of 40 percent for disabilities 
of the left upper extremity.
 
2.  The earliest ascertainable date that the veteran was 
unemployable due to service-connected disabilities was July 
13, 1995, the date of a VA examination at which the veteran 
was found to have a diagnosis of posttraumatic stress 
disorder (PTSD) and a Global Assessment of Functioning (GAF) 
of 34, due to impairment of social and work areas.


CONCLUSION OF LAW

The criteria for a TDIU for the period from July 13, 1995, to 
April 16, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the December 1998 rating decision, the May 1999 statement 
of the case, the February 2000 and June 2002 supplemental 
statements of the case, letters sent to the veteran by the 
RO, and the Board's January 2001 remand satisfy the 
notification requirements of the VCAA.  The Board's January 
2001 remand informed the veteran of the actions to be taken 
by VA and what was expected of him.  The June 2002 
supplemental statement of the case set forth in detail the 
provisions of the VCAA.  The veteran has been  notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records and all identified treatment records.  In addition, 
the case was remanded by the Board in January 2001 for 
additional development of the evidence, including obtaining a 
medical opinion.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, the Board concludes that 
the multiple medical opinions in this case obtained by the 
RO, in conjunction with the other information of record, 
provide sufficient competent medical evidence to decide the 
claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Background

A June 1984 VA treatment record includes impressions of major 
depressive disorder and PTSD.

Social Security Administration (SSA) records show that the 
veteran was found entitled SSA disability benefits, based on 
his non-service-connected heart and back disabilities which 
began in July 1988.

On May 6, 1991, the RO received the veteran's claims for 
service connection for PTSD and service connection for 
disability of the left shoulder.  He also sought increased 
ratings for a gunshot wound to the left elbow, rated as 10 
percent disabling, and a compensable rating for a donor site 
scar of the left elbow.

During a VA psychiatric examination in July 1991, the only 
psychiatric diagnoses were dysthymic disorder, and alcohol 
abuse, continuous.  His GAF was rated at 51.    

During a VA psychiatric examination on July 13, 1995, the 
veteran was diagnosed as having PTSD.  This was the only 
psychiatric diagnosis.  His GAF was rated as 34, due to 
impairment in social and work areas.

In August 1995, the RO granted service connection for PTSD, 
rated as 30 percent disabling, effective May 6, 1991. 

At a March 1997 RO hearing, the veteran described the nature 
and extent of his scar from his service-connected residuals 
of a gunshot wound to the left elbow.

In February 1998, an RO hearing officer granted service 
connection for recurrent dislocation and tendonitis, left 
shoulder with pain and limitation of motion, rated as 10 
percent disabling, effective April 29, 1991; increased the 
rating of a gunshot wound with skin graft and tender scar, 
left elbow (minor), from 10 percent to 30 percent, effective 
May 6, 1991; and continued a noncompensable rating for 
evaluation of the left anterior thigh donor site scar. 

In March 1998, the RO received the veteran's formal 
application for a TDIU.  

At a November 1998 RO hearing, the veteran described the 
nature and extent of his scar at the donor site of his left 
anterior thigh, and claimed entitlement to service connection 
for left shoulder disability as secondary to his service-
connected left elbow disability.

In a November 1998 Hearing Officer decision, the rating for 
the scar of the left anterior thigh was increased from 
noncompensable to 10 percent, effective March 17, 1997. 

During an August 1999 VA psychiatric examination, the 
diagnoses were PTSD, moderate, and alcohol abuse.  Current 
GAF was rated as 60, and the highest GAF for the past year 
was rated as 60.  The examiner did not address the issue of 
the veteran's employability.

Records of treatment at the Vet Center in Phoenix, Arizona, 
from October 2000 to March 2001 reflect treatment for PTSD, 
depression, and anxiety.  

During a November 2000 Board hearing, the veteran testified 
that he didn't socialize.  He said his left arm and shoulder 
had deteriorated.  He indicated he had received treatment for 
PTSD at the Vet Center, where he had been prescribed 
medications for his PTSD.  The veteran's representative noted 
the absence of a professional opinion as to whether the 
veteran's service-connected disabilities rendered him 
unemployable.

During a May 2002 VA psychological examination, the diagnosis 
was PTSD, chronic, severe.  The current GAF assigned was 50; 
the highest for the past year was evaluated as 50.  In 
answering whether the veteran was employable, the examiner 
noted that the veteran had quit working as a truck driver as 
a result of back surgery and an accompanying heart attack.  
However, according to the examiner, he would have had 
difficulty maintaining employment in certain jobs that 
require significant social interaction due to his PTSD 
symptoms.  The veteran was noted to be extremely 
uncomfortable in social situations and to have difficulty 
relating to others.

In a June 2002 RO rating decision, the RO granted an 
increased rating from 30 to 70 percent for PTSD, effective 
April 2002.  The combined evaluation for service-connected 
compensation was 70 percent from May 6, 1991, and 90 percent 
from April 17, 2002.  The RO also granted a TDIU, effective 
from April 17, 2002.

In correspondence dated in July 2002, the veteran contended 
that he was entitled to TDIU benefits dating back to May 6, 
1991.  In correspondence received in August 2002, he 
clarified that the only issue he was appealing was, in his 
words, "back pay for service connected unemployability."

II.  Law and Regulations

The regulations provide that total disability exists when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1) (2001).  Where the schedular disability rating 
is less than 100 percent, a TDIU may be assigned if a veteran 
is rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are met.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) further provides the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable.  Further, 38 C.F.R. § 4.16(b) states it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  A thorough, longitudinal review 
of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, the fact that the veteran is 
unemployed generally is insufficient to demonstrate that he 
is "unemployable" due to service connected disabilities 
within the meaning of the pertinent laws and regulations.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  The implementing regulation clarifies this to mean, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001). 

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2001).  The law 
governing the appropriate effective date for an award of 
increased compensation provides:  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

III.  Analysis

In the present case, the veteran has ratings of 30 percent 
for a scar from gunshot wound to the left elbow, 20 percent 
for recurrent dislocation and tendonitis of the left 
shoulder, and 20 percent rating for muscle damage caused by 
the gunshot wound to the left elbow, all in effect as of May 
6, 1991.  This results in a combined rating of greater than 
40 percent for disability of the left upper extremity from 
May 6, 1991, forward.  See 38 C.F.R. § 4.25 (combined ratings 
table).  The veteran is also rated as 30 percent disabled for 
PTSD from May 6, 1991, and 10 percent disabled for a donor 
site skin graft scar, left anterior thigh, from March 17, 
1997, resulting in a combined rating of 70 percent from May 
6, 1991 to April 16, 2002.  Id.  Thus, the schedular 
requirements for a TDIU are met for the full period at issue 
in this case, from May 6, 1991, to April 16, 2002.  See 38 
C.F.R. § 4.16.

The RO received the veteran's formal claim for a TDIU in 
March 1998.  The only manner in which he could establish 
entitlement to a TDIU earlier than this date is to show that 
there was evidence of current service-connected 
unemployability in the claims file or under VA control prior 
to this time, and during a period for which he met the 
schedular criteria for a TDIU, thus constituting an informal 
claim for a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Norris, 12 Vet. App. at 421.  That is, unlike 
original claims for compensation, informal claims for 
increase are accepted as "claims," without any further action 
required by the claimant to perfect that claim.  See Norris 
v. West, 12 Vet. App. 413, 421 (1999) (comparing the 
requirements of informal claims under 38 C.F.R. § 3.155(a) 
and 38 C.F.R. § 3.155(c)).

The Board finds that the diagnosis at a VA psychiatric 
examination on July 13, 1995, of PTSD, with a GAF of 34, due 
to impairment in social and work areas, constitutes such 
evidence, and therefore is deemed an informal claim for a 
TDIU.  Id.  This report also constitutes the earliest 
ascertainable evidence of unemployability due to service-
connected disability; therefore, July 13, 1995, is the 
earliest possible date for award of a TDIU.  The Board 
acknowledges that an August 1999 VA psychiatric examination 
report, which did not directly address the issue of 
unemployability, reflects a lesser level of disability.  More 
probative, however, is a May 2002 VA psychological 
examination, which did directly address the issue of 
unemployability, and again reflected that the veteran would 
have difficulty maintaining employment due to service-
connected PTSD.  This was characterized as chronic and severe 
disability due to PTSD, which would substantially interfere 
with employment.  

Otherwise, the record does not contain any earlier date in 
which there is evidence of service-connected unemployability.  
Unlike the 1995 VA examination, the VA examination in 1991 
included nonservice-related diagnoses.  Thus, the evidence in 
1991 is insufficient evidence of current service-connected 
unemployability.  Id.   

Based on the foregoing, a TDIU is granted as of July 13, 
1995, the earliest ascertainable date that the veteran is 
shown to be unemployable due to service connected disability.


ORDER

A TDIU is granted for the period from July 13, 1995, to April 
16, 2002, subject to the provisions governing the payment of 
monetary benefits.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

